Citation Nr: 0434492	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder dislocation.  

2.  Entitlement to service connection for residuals of a left 
arm fracture.  

3.  Entitlement to service connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had recognized guerilla service from May 30, 
1945 to August 23, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In September 2004, a hearing was held at the RO, before 
Veterans Law Judge R. F. Williams, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The appellant had recognized guerilla service from May 
30, 1945 to August 23, 1945. 

3.  There is lay evidence, submitted decades after service, 
to the effect that the veteran sustained right shoulder and 
left arm trauma during unrecognized service in 1943.

4.  The medical evidence does not show a right shoulder 
disability during service or for decades thereafter, nor does 
it demonstrate a nexus between residuals of a right shoulder 
dislocation, first shown in recent years, and any incident of 
the veteran's recognized guerilla service, to include trauma.  

5.  The medical evidence does not show a left arm disability 
during service or for decades thereafter, nor does it 
demonstrate a nexus between residuals of a left arm fracture, 
first shown in recent years, and any incident of the 
veteran's recognized guerilla service, to include trauma.  

6.  The medical evidence does not show hypertension during 
service or for decades thereafter, nor does it demonstrate a 
nexus between a current diagnosis of hypertension and any 
incident of the veteran's recognized guerilla service.  


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder dislocation were not 
incurred in or aggravated by active military service, nor may 
arthritis of the right shoulder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

2.  Residuals of a left arm fracture were not incurred in or 
aggravated by active military service, nor may arthritis of 
the left upper extremity be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of June 2002 and August 
2003 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done with the June 2002 VCAA letter being sent before the 
initial rating decision in November 2002.  The August 2003 
VCAA letter, again asked for information to substantiate the 
claims.  Moreover, the file reflects a continuous flow of 
information to the appellant.  The rating decision, statement 
of the case, supplemental statement of the case, and VCAA 
letters, as well as a report of contact, show the appellant 
was advised of the status of the evidence as it was developed 
and of the need for substantiating evidence from him.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the appellant 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
records are in the claims folder.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, the appellant has not 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For a veteran who served 90 days or more during a period of 
war, arthritis, arteriosclerosis and cardiovascular-renal 
disease may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  

Background  The appellant has submitted a copy of a oath of 
induction dated in June 1943.  

The official records contain an Affidavit for Philippine Army 
Personnel, dated in February 1948.  It shows that the 
appellant joined the guerillas in June 1943 and continued 
with them until May 1945.  Then, he was attached to the 
United States Army from May 30, 1945 to August 23, 1945.  On 
the form, it was reported that there were no wounds or 
illnesses.  

The official records also contain an examination report dated 
in February 1948.  Significant disease, wounds or injuries 
were listed as none.  The musculoskeletal system was normal.  
The cardiovascular system was normal.  Blood pressure was 
measured as 115/65.  

In June 2002, the appellant submitted additional records.  A 
Philippine Army certificate, dated in February 1948, shows 
the appellant enlisted in June 1943 and was discharged in 
August 1945.  

A certificate from the Republic of the Philippines, Ministry 
of National Defense, dated in July 1982, shows service from 
June 1943 to August 1945, noting that the appellant was 
carried on the Approved Revised Reconstructed Guerilla Roster 
of his unit with recognized service from May 30, 1945 to 
August 23, 1945.  

A certificate from the Republic of the Philippines, Ministry 
of National Defense, dated in January 1986, shows recognized 
service from May 30, 1945 to August 23, 1945.  

In an affidavit, sworn in March 1999, the appellant stated 
that he was an enlisted member of a guerilla unit in 
September 1943, when Japanese soldiers accosted him.  They 
found some quinine in his bag and beat him, dislocating his 
right shoulder and fracturing his lower left arm.  It took 
him a few months to recover.  A few years after his 
discharge, he began to feel occasional pain in the injured 
areas.  

In an affidavit, sworn in February 2000, T. A. reported that 
he and the appellant were members of a guerilla unit.  The 
appellant was procuring medical supplies sometime in 
September 1943 when he was accosted and beaten by Japanese 
soldiers.  His right arm was dislocated and his lower left 
arm was fractured, taking several months to heal.  

In June 2002, R. A. G., M.D. (Dr. G), reported diagnoses of 
hypertensive atherosclerotic heart disease, coronary artery 
disease, and cerebrovascular accident, thrombotic infarction.  
Supporting records were enclosed.  These included notes and 
test results dated from May 2000 to June 2002.  Dr. G did not 
express an opinion as to etiology of the cardiovascular 
disorders.  May 2002 X-rays studies of the right shoulder 
showed no definite evidence of fracture.  The left forearm 
X-rays disclosed an old healed fracture at the proximal third 
of the left radius and middle third of the left ulna.  

In his June 2002 claim, the appellant certified as true and 
correct the information therein, including a description of 
an incident in September 1943, when serving as a guerilla.  
He was found by Japanese soldiers to be carrying quinine.  He 
was severely beaten, dislocating his right arm and fracturing 
lower left arm.  It took several months to recover.  

In a note dated in August 2002, Dr. G certified that the 
appellant had an old healed fracture of the left forearm.  
Also, findings in the right shoulder joint space indicated 
possible post-traumatic arthritis.  

In September 2002, the National Personnel Record Center 
certified that the appellant had recognized guerilla service 
from May 30, 1945 to August 23, 1945.  No other periods of 
service were certified.  

In February 2003, the RO received several documents from the 
appellant.  These included a letter dated in June 1956, from 
the Republic of the Philippines, Ministry of National 
Defense.  It certified that the appellant was inducted into 
service with a guerrilla unit in June 1943 and was discharged 
in February 1948.  

In August 2003, Dr. G certified that the appellant had right 
shoulder pain from post-traumatic arthritis due to an old 
injury.  

In December 2003, the RO requested another search of service 
records.  The request specified an entry date in June 1943 
and asked that alternate spellings be checked.  The response 
was the same as it had been in September 2002.  

In September 2004, the appellant and his brother gave sworn 
testimony to the under signed Veterans Law Judge, sitting at 
the RO.  The testimony was to the effect that the appellant 
had being serving as a guerilla with a medical unit.  While 
gathering medicine, he was stopped by Japanese soldiers.  
They searched his bag and found quinine.  They subsequently 
beat him causing a dislocated right shoulder and a fractured 
left forearm.  He took several months to recuperate.  
Currently, he has hypertension and has had two strokes.  

Analysis  The threshold question presented by this case is 
whether the appellant was on active service at the time of 
the claimed injury in September 1943.  He has testified that 
he was indeed serving as a guerilla and procuring medicine at 
the time of his injury.  However, the Court has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  See Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  In this case, the service department unit at the 
National Personnel Record Center determined that the 
appellant's only creditable service was recognized guerilla 
service from May 30, 1945 to August 23, 1945.  The RO asked 
the service department to reconsider, specifying the claimed 
entry date in June 1943 and various name spellings.  However, 
the service department reaffirmed its earlier determination.  
Since this determination is binding on VA, the Board must 
find that diseases or injuries outside the certified period 
did not happen during qualifying service.  

The appellant has repeatedly given certified statements, as 
well as sworn testimony, that the claimed injuries occurred 
in September 1943, long before his recognized guerilla 
service.  There is no lay or medical evidence of disease or 
injury during his recognized guerilla service from May 30, 
1945 to August 23, 1945.  As there is no evidence of disease 
or injury during a qualifying period of service, the claim 
must be denied.  

The Board has considered the presumptions of 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Since the appellant had less than 90 days recognized wartime 
service, he cannot be afforded these presumptions.  Further, 
there is no competent evidence of arthritis, arteriosclerosis 
or cardiovascular-renal disease being manifested within the 
first year following active service.  So, these provisions do 
not aid the appellant in his quest for service connection.  

The Affidavit for Philippine Army Personnel, dated in 
February 1948, shows that the appellant reported he had no 
wounds or illnesses.  The report of the February 1948 
examination lists significant disease, wounds or injuries as 
none.  (Emphasis added.)  The musculoskeletal system was 
normal.  The cardiovascular system was normal.  Blood 
pressure was measured as 115/65.  These reports shortly after 
the appellant completed his recognized guerilla service are 
competent evidence that he did not have a chronic disability 
at that time, to include a right shoulder or left arm 
disability, or a disease, to include hypertension.  These 
reports, along with the passage of many years before there 
were any reports from medical personnel, form a preponderance 
of evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board has considered the 
private medical reports, but these do not link a current 
disability to disease or injury in service.  For these 
reasons, also, the claim must be denied.  

In sum, while there is lay evidence, submitted decades after 
service, to the effect that the veteran sustained right 
shoulder and left arm trauma during unrecognized service in 
1943, the record shows that the appellant only had recognized 
(guerilla) service from May 30, 1945 to August 23, 1945.  The 
medical evidence does not show a right shoulder or left arm 
disability during service or for decades thereafter, nor does 
it demonstrate a nexus between residuals of a right shoulder 
dislocation and a left arm fracture, first shown in recent 
years, and any incident of the veteran's recognized guerilla 
service, to include trauma.  The medical evidence does not 
show hypertension during service or for decades thereafter, 
nor does it demonstrate a nexus between a current diagnosis 
of hypertension and any incident of the veteran's recognized 
guerilla service.  Accordingly, service connection for 
residuals of a right shoulder dislocation, residuals of a 
left arm fracture, and hypertension is not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a right shoulder 
dislocation is denied.  

Service connection for residuals of a left arm fracture is 
denied.  

Service connection for hypertension is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



